In an action by a licensed real estate broker to recover commissions for the sale of real property, the appeal is from a judgment, entered upon a jury’s verdict, in favor of the respondent and against the appellants. The appellants contend that no meeting of the minds between the buyer and the sellers (appellants and defendant Silberstein) was established, that essential terms of sale were not proved, and that respondent had faded to prove either a contract of employment 'by the sellers or authority granted by them for his hiring. Judgment unanimously affirmed, with costs. No opinion. Present — Beldoek, Acting P. J., Ughetta, Kleinfeld,. Christ and Pette, JJ.